Exhibit 10-1
SUPER- PRIORITY DIP NOTE

     
$4,000,000
  New York, New York
 
  Issue Date: April 21, 2008

     FOR VALUE RECEIVED, the undersigned, Lexington Precision Corporation and
Lexington Rubber Group, Inc., each a Delaware corporation and a debtor in
possession (collectively, the “Debtors”), hereby jointly and severally and
unconditionally promise to pay to the order of Lubin Partners, LLC, a Delaware
limited liability company, William B. Connor and ORA Associates, LLC, a New York
limited liability company (collectively, the “Holders”), the aggregate principal
sum of Two Million Dollars ($4,000,000), to be allocated among the Holders as
follows:

         
Lubin Partners, LLC
  $ 2,000,000  
William B. Connor
  $ 1,500,000  
ORA Associates, LLC
  $ 500,000  

     1. Payment of Principal and Interest. The principal amount of this Note
shall be paid on the earliest of (i) the one year anniversary of the Petition
Date, (ii) the effective date of a confirmed chapter 11 plan of reorganization
in the Chapter 11 Cases,1 (iii) the conversion of any of the Chapter 11 Cases to
cases under chapter 7 of the Bankruptcy Code, (iv) the appointment of a chapter
11 trustee in any of the Chapter 11 Cases or the appointment of an examiner with
expanded powers to operate or manage the financial affairs, the business or the
reorganization of any Debtor and (v) the date of acceleration by the Holders
pursuant to Section 7 hereof (such date, the “Stated Maturity Date”). The
Debtors also promise to pay interest on this Note on the first business day of
each month (in arrears) and upon the date this Note matures or otherwise becomes
due and payable at the rate of LIBOR plus 7% per annum with a LIBOR floor of 3%
per annum (computed on the basis of a 360 day year for the actual number of days
lapsed); provided that any principal amount not paid when due, and to the extent
permitted by applicable law, any interest not paid when due, in each case
whether at Stated Maturity Date, by required prepayment, declaration,
acceleration or demand or otherwise (both before as well as after judgment),
shall bear interest payable upon demand at the rate that is 2% per annum in
excess of the rate of interest otherwise payable upon this Note. All payments
hereunder, including any prepayment, shall be made to the Holders on a pro rata
basis based on the respective principal amounts owed to each Holder.
     2. Optional Prepayment. Debtors shall have the right at any time or from
time to time and without premium or penalty, to voluntarily prepay all or any
portion of this Note. Each prepayment shall be accompanied by the payment of
accrued
 

1   Capitalized terms used but not otherwise defined shall have the meanings
ascribed to such terms in Section 9 hereof.

 



--------------------------------------------------------------------------------



 



and unpaid interest on the amount being prepaid, through the date of prepayment.
Any amounts prepaid hereunder may not be reborrowed.
     3. Lender Fee. Pursuant to the Final Order, the Debtors shall pay to the
Holders a fee in cash in the aggregate amount of $80,000, to be allocated to the
Holders pro rata based upon their funding commitment.
     4. Use of Proceeds. The proceeds of this Note shall be used by the Debtors
to the extent Cash Collateral (as defined in the Final Borrowing Order) is
insufficient to fund working capital requirements and general corporate purposes
relating to the Debtors’ post-petition operations and for other expenditures as
authorized in the Final Borrowing Order or as otherwise authorized by the
Bankruptcy Court; provided that no portion of the proceeds shall be used,
directly or indirectly, to (a) finance or make any payment or prepayment to any
Person with respect to a Prepetition Indebtedness unless authorized by an order
of the Bankruptcy Court; or (b) finance in any way any investigation, adversary
action, suit, arbitration, proceeding or other litigation of any type against
the Holders. The Debtors shall use the entire amount of the proceeds in
accordance with this Section 4; provided, however, that nothing herein shall in
any way prejudice the Holders from objecting, for any reason, to any requests,
motions or applications made in the Bankruptcy Court, including any applications
for interim or final allowances of compensation for services rendered or
reimbursement of expenses incurred under Sections 105(a), 330 or 331 of the
Bankruptcy Code, by any party in interest; and provided, further, that Debtor
shall not use the proceeds for any purpose that is prohibited under the
Bankruptcy Code. The proceeds of this Note shall be deposited and held in a new
bank account at a bank that has been approved by the Office of the United States
Trustee for the Southern District of New York as an authorized bank depository
(the “DIP Account”) as described in the Final Borrowing Order and no other funds
or cash collateral of the Debtors shall be co-mingled with the proceeds of this
Note or deposited in the DIP Account.
     5. Superpriority Nature of Obligations. All obligations of the Debtors
under this Note (including the obligation to pay principal, interest, fees,
costs, charges, commissions and expenses) shall be paid as provided herein when
due, without defense, offset, reduction or counterclaim, and shall constitute
allowed claims to the full extent thereof against the Debtors arising under
Section 364(c)(1) of the Bankruptcy Code, and senior to any and all other
claims, including, without limitation, all administrative expenses or other
claims arising under sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a),
507(b), 726, 1113 or 1114 of the Bankruptcy Code; provided, however, that
notwithstanding the foregoing, the DIP Super-Priority Claim shall be junior,
subordinate, and subject to the Adequate Protection Claim, the Prepetition
Senior Secured Debt, the Senior Lender Prepetition Liens, the Carve-Out, and the
Adequate Protection Lien (all as defined in the Final Borrowing Order). Subject
to the Carve-Out, the Adequate Protection Liens (as defined in Final Borrowing
Order), the Prepetition Senior Secured Debt (as defined in the Final Borrowing
Order) and the Adequate Protection Claim (as defined in the Final Borrowing
Order), the DIP Super-Priority Claim will at all times be

2



--------------------------------------------------------------------------------



 



senior to any unsecured claims of any creditor or other entity in this and any
subsequent case under the Bankruptcy Code. With the exception of the Carve-Out,
the Adequate Protection Liens, the Prepetition Senior Secured Debt, and the
Adequate Protection Claim, no cost or expense of administration or any claims in
this case, including those resulting from or incurred after any conversion of
this case pursuant to Section 1112 of the Bankruptcy Code shall rank prior to,
or on parity with, the DIP Super-Priority Claims.
     6. Covenants. Each of the Debtors covenant and agree that until this Note
is paid in full, neither of the Debtors shall, without the prior written consent
of the Required Holders:
     (a) Asset Sales. enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets, whether now
owned or hereafter acquired, other than sales of inventory and equipment in the
ordinary course of business and sales of obsolete equipment or equipment that is
no longer required in the business;
     (b) Chapter 11 Claims. incur, create, assume, suffer or permit any claim or
encumbrance against it or any of its property or assets in any Chapter 11 Case
(other than the Existing Secured Claims, the Carve-Out, the Adequate Protection
Claim, and the Insurance Premium Financing) to be pari passu with or senior to
the claims of the Holders against such Debtor in respect of the obligations
hereunder, or apply to the Bankruptcy Court for authority to do so; or
     (c) Limitation on Payments Related to Prepetition Obligations. (i) make any
payment or prepayment on or redemption or acquisition for value of any
Prepetition Indebtedness or other pre-Petition Date obligations of such Debtor,
(ii) pay any interest on any Prepetition Indebtedness of such Debtor, including,
without limitation, by way of depositing with the trustee with respect thereto
money or securities before due for the purpose of paying when due (whether in
cash, in kind, in securities or otherwise), or (iii) make any payment or create
or permit any lien pursuant to Section 361 of the Bankruptcy Code (other than
the Adequate Protection Liens (as such term is defined in the Final Borrowing
Order), or apply to the Bankruptcy Court for the authority to do any of the
foregoing; provided that the Debtors may make payments as permitted in the Final
Borrowing Order, or as authorized in any other order of the Bankruptcy Court,
including, for example, making Adequate Protection Payments (as such term is
defined in the Final Borrowing Order).
     7. Events of Default. Notwithstanding the provisions of Section 362 of the
Bankruptcy Code and without application or motion to, or order from, the
Bankruptcy Court, if any of the following conditions or events (“Events of
Default”) shall occur:

3



--------------------------------------------------------------------------------



 



     (a) Failure to Make Payments When Due. Failure by the Debtors to pay any
installment of principal on this Note when due or pay any installment of
interest within 3 business days of when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or failure by the Debtors to pay any fee or any other amount due
under this Note within three days after the date due;
     (b) Chapter 11 Cases. With respect to the Chapter 11 Cases, (i) the entry
of an order authorizing any Debtor in any of the Chapter 11 Cases to obtain
additional financing under Section 364(c) or (d) of the Bankruptcy Code (other
than Insurance Premium Financing, as defined in Final Borrowing Order); (ii) the
appointment of an interim or permanent trustee in any of the Chapter 11 Cases or
the appointment of an examiner in any of the Chapter 11 Cases with expanded
powers to operate or manage the financial affairs, the business, or the
reorganization of any Debtor; (iii) the dismissal of any of the Chapter 11
Cases, or the conversion of any of the Chapter 11 Cases to a case under chapter
7 of the Bankruptcy Code; (iv) the entry of an order granting relief from or
modifying the automatic stay of Section 362 of the Bankruptcy Code (a) to allow
any creditor to execute upon or enforce a lien on any material portion of the
property or assets of any Debtor or (b) with respect to any lien of, or the
granting of any lien on any other property or assets of any Debtor to, any state
or local environmental or regulatory agency or authority, but only to the extent
that it would have a Material Adverse Effect; (v) exercise of rights by the
Prepetition Senior Lenders (as defined in the Final Borrowing Order) pursuant to
Paragraph 13 of the Final Borrowing Order against the Senior Lender Prepetition
Collateral and/or the other collateral in which Adequate Protection Liens were
granted to the Prepetition Senior Lenders; (vi) the entry of an order amending,
supplementing, staying, vacating or otherwise modifying any of the Final
Borrowing Order or this Note or any of the Holders’ rights, benefits, privileges
or remedies under the Final Borrowing Order or this Note; (vii) the entry of an
order consolidating or combining any Debtor with any other Person (other than
another Debtor); (viii) an order shall be entered approving, or the Debtor shall
have consented to, any claim or administrative expense claim (other than the
Carve-Out and the Adequate Protection Claim) having any priority over, or being
pari passu to the super-priority administrative expense claim of the obligations
under this Note; or (ix) use of the proceeds of this Note for any purpose that
is prohibited under Section 6(c) hereof;
     (c) Default. Any Debtor shall default in the due performance or observance
by it of any term, covenant or agreement contained in this Note or any term or
agreement relating to this Note that is contained in the Final Borrowing Order,
and such default shall continue for a period of 5 days after receipt by the
Debtors of notice from the Holders of such default; or
     (d) Judgments. (i) Any money judgment, writ or warrant of attachment or
similar process as to post-Petition Date liability or debt (a) in any individual
case an amount in excess of $50,000 or (b) in the aggregate at any time an
amount in excess of $250,000 (in either case not adequately covered by insurance
as to

4



--------------------------------------------------------------------------------



 



which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against the Debtors or any of their respective assets
and shall remain undischarged, unvacated, unbonded or unstayed for a period of
60 days; or (ii) any non-monetary judgment or order with respect to a
post-Petition Date event shall be rendered against any Debtor that would
reasonably be expected to result in a Material Adverse Effect and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 days.
     (e) Use of Proceeds. Funds or Cash Collateral (as defined in the Final
Borrowing Order) are co-mingled with the proceeds of this Note in the DIP
Account or proceeds of this Note are used in a manner prohibited by this Note.
Upon the occurrence and during the continuance of any Event of Default, the
Holders may (notwithstanding the provisions of Section 362 of the Bankruptcy
Code and without application or motion to, or order from, the Bankruptcy Court)
by written notice to the Debtors declare (i) the unpaid principal amount of and
accrued interest on the Notes and (ii) all other obligations immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by the Debtors, and the same shall
forthwith become, immediately due and payable.
     9. Definitions. The following terms shall have the following meanings in
this Note:
“Bankruptcy Code” means title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York.
“Business Day” means each day that is not a Legal Holiday.
“Chapter 11 Cases” means those certain proceedings for relief filed by the
Debtors under Chapter 11 of the Bankruptcy Code and being jointly administered
under Case No. 08-11153 in the United States Bankruptcy Court for the Southern
District of New York.
“Existing Secured Claims” means any secured claims in existence as of the
commencement of the Chapter 11 Cases.
“Final Borrowing Order” means that certain Final Order, issued April 17, 2008,
(i) Authorizing the Debtors to Use Cash Collateral, (ii) Granting Adequate
Protection to Prepetition Secured Lenders, and (iii) Authorizing Post-Petition
Financing.
“Final Order” means an order, judgment or other decree of the Bankruptcy Court
or any other court or judicial body with proper jurisdiction, as the case may
be, which is in full force and effect and has not been reversed, stayed,
modified or amended and as to which (i) any right to appeal or seek certiorari,
review or rehearing has been waived or (ii) the

5



--------------------------------------------------------------------------------



 



time to appeal or seek certiorari, review or rehearing has expired and as to
which no appeal or petition for certiorari, review or rehearing is pending.
“Issue Date” means the issue date of this Note on April 21, 2008.
“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the State of New York are authorized or required by law to
close. If a payment date is a Legal Holiday, payment shall be made on the next
succeeding date that is not a Legal Holiday, and interest shall accrue for the
intervening period at the rate set forth in Section 1 hereof. If a regular
record date is a Legal Holiday, the record shall not be affected.
“LIBOR” means a fluctuating rate of interest determined on a daily basis equal
to the one-month rate of interest appearing on Telerate Page 3750 (or any
successor page) as the 30-day London interbank offered rate for deposits in U.S.
Dollars at approximately 11:00 a.m. (London Time) on the second preceding
Business Day. If for any reason such rate is not available, “LIBOR” means the
fluctuating rate of interest calculated on a daily basis equal to the one-month
rate of interest appearing on Reuters Screen LIBO Page as the 30-day London
interbank offered rate for deposits in U.S. Dollars at approximately 11:00 a.m.
(London time) on the second preceding Business Day; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates; provided, however, if such rate
is not available, “LIBOR” shall mean a fluctuating rate of interest based upon a
comparable rate designated by the Holders as a substitute therefore. “Telerate
Page 3750” means the British Bankers Association Libor Rates (determined as of
11:00 a.m. London time) that are published by Moneyline Telerate (or any
successor thereto). As used in this definition, the term “Business Day” means a
day on which commercial banks are open for international business (including
dealings in U.S. Dollar deposits in London, England).
“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, liabilities (whether contractual, environmental or otherwise),
properties, assets, condition (financial or otherwise) or prospects of the
Debtors taken as a whole or (ii) the material impairment of the ability of any
Debtor to perform the obligations of the Debtors under the Note.
“Motion” means the Debtors’ Motion for Authorization Pursuant to 11 U.S.C. §§
105, 361, 362, 364(c)(1), and 364(e) to (i) Use Cash Collateral, (ii) Grant
Adequate Protection to Prepetition Secured Lenders, and (iii) Obtain
Postpetition Financing.
“Note” means this $4,000,000 Super-Priority DIP Note by and between the Debtors
and the Holders and issued on April 21, 2008.
“Person” an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature.

6



--------------------------------------------------------------------------------



 



“Petition Date” means April 1, 2008, the date on which the Debtors filed their
petitions for relief commencing these Chapter 11 Cases.
“Prepetition Indebtedness” means indebtedness of any Debtor outstanding on the
Petition Date, including Indebtedness under the Prepetition Credit Agreements,
the Senior Subordinated Notes and the 13% Junior Subordinated Note (as those
terms are defined and/or referenced in the Motion).
“Required Holders” means Holders holding more than 50% of the principal amount
of the Note.
     10. Successors and Assigns. This Note shall inure to the benefit of the
Holders and their respective successors and assigns and shall bind the Holders,
their respective successors and assigns, and any chapter 7 or chapter 11 trustee
appointed after the Petition Date or elected for the estates of the Debtors or
an examiner appointed pursuant to section 1104 of the Bankruptcy Code.
     11. Presentment and Demand. Demand, presentment, protest and notice of
nonpayment and protest are hereby waived by the Debtors.
     12. Amendment and Non-Waiver.
     (a) This Note may not be amended, modified, or waived except by an
agreement in writing signed by the Debtors and the Required Holders; provided
that consent of all Holders shall be required to reduce the principal amount,
the interest rate, or extend any payment date.
     (b) To the extent permitted by law, no failure to exercise and no delay on
the part of the Holders in exercising any power or right in connection with this
Note or available at law or in equity, shall operate as a waiver thereof, and no
single or partial exercise of any such rights or power, or any abandonment or
discontinuance of steps to enforce such a right or power, shall preclude any
other or further exercise thereof or the exercise of any other right or power.
     13. Notices. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, delivery or other communication
hereunder to be made pursuant to the provisions of this Note shall be
sufficiently given or made if in writing and either delivered in person with
receipt acknowledged or three (3) Business Days after being sent by registered
or certified mail, return receipt requested, postage prepaid, or by telecopy and
confirmed by telecopy answerback, addressed as follows:

     
(a)
  If to the Debtors:
 
   
 
  Lexington Precision Corporation
 
  Lexington Rubber Group, Inc.

7



--------------------------------------------------------------------------------



 



     
 
  800 Third Avenue, 15th Floor
 
  New York, NY 10022
 
  Attn: Warren Delano
 
  Telecopy No.: 212-319-4659
 
    with a copy to:
 
   
 
  Weil, Gotshal & Manges LLP
 
  767 Fifth Avenue
 
  New York, NY 10153
 
  Telecopy No.: 212-310-8000
 
  Attn: Marcia L. Goldstein, Esq.
 
       Christopher J. Marcus, Esq.
 
   
(b)
  If to the Holders:
 
   
 
  c/o Michael A. Lubin
 
  Lexington Precision Corporation
 
  800 Third Avenue, 15th Floor
 
  New York, NY 10022
 
  Telecopy No.: 212-319-4659
 
    with a copy to:
 
   
 
  O’Melveny & Myers LLP
 
  7 Times Square
 
  New York, NY 10036
 
  Telecopy No.: 212-362-2061
 
  Attn: Gerald C. Bender, Esq.

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.

8



--------------------------------------------------------------------------------



 



     14. Submission to Jurisdiction: Waiver of Jury Trial.
     (a) The Debtors and the Holders hereby irrevocably submit to the
jurisdiction of the Bankruptcy Court, and they hereby irrevocably agree that any
action concerning the Note shall be heard and determined in the Bankruptcy
Court. The Debtors and the Holders hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of any such action in the Bankruptcy Court. The Debtors and the
Holders hereby irrevocably agree that the summons and complaint or any other
process in any such action may be served by mailing in accordance with the
provisions set forth in Section 13 hereof.
     (b) EACH OF THE DEBTORS AND THE HOLDERS HEREBY IRREVOCABLY WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO ANY OBLIGATIONS UNDER THIS NOTE.
     15. Governing Law. This Note shall be governed by, construed and enforced
in accordance with the laws of the State of New York applicable to agreements
made and to be wholly performed in such State and without giving effect to the
conflict of laws principles thereof.
     16. Indemnification for Expenses. The Debtors agree to pay all reasonable
out-of-pocket expenses of the Holders incurred in connection with the
preparation, execution, delivery, enforcement and administration of this Note,
the documents and instruments referred to herein and any amendments, waivers or
consents relating hereto or thereto including, without limitation, the
reasonable fees and expenses of O’Melveny & Myers LLP, counsel for the Holders.
In addition, the Debtors agree to pay, and save Holders harmless from all
liability for, any stamp or other documentary taxes which may be payable in
connection with the execution or delivery of this Note by the Debtors.
     17. Indemnification of Holders. The Debtors hereby agree to protect,
indemnify, pay and save harmless the Holders from and against any and all
claims, demands, liabilities, damages, losses, costs, chargers and expenses
(including reasonable fees, expenses and disbursements of outside counsel) that
Holders may incur or be subject to as consequence, direct or indirect, of the
issuance of this Note by the Debtors other than as a result of the gross
negligence or willful misconduct of the Holders as determined by a final
judgment of a court of competent jurisdiction.
[SIGNATURE PAGE FOLLOWS]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Debtors have executed and delivered this Note as of
the day and year and at the place first above written.

              LEXINGTON PRECISION CORPORATION
 
       
 
  By:   /s/ Warren Delano
 
       
 
      Name: Warren Delano
 
      Title: President
 
            LEXINGTON RUBBER GROUP, INC.
 
       
 
  By:   /s/ Warren Delano
 
       
 
      Name: Warren Delano
 
      Title: President

10